DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the application filed on 01/17/2019.
Claims 1-11 are pending and have been examined.
Claims 1-11 are rejected.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed on 01/17/2019, 02/21/2019, and 03/08/2019 have been received, entered into the record, and considered. See attached form PTO-1449

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:
In claim 1, lines 2 and 9, the limitations “an acquiring unit that acquires” and “a training unit that trains” have been interpreted under 112(f) as a plurality of generic placeholders plus function limitations because of the combination of a plurality of 
In claim 2, line 2, the limitation “the training unit trains the first model” has been interpreted under 112(f) as a generic placeholder plus function limitation because of the combination of a generic placeholder (a term that is simply a substitute for the term "means") “training unit” and functional language “trains the first model” without reciting sufficient structure and corresponding acts and/or algorithm to achieve the function.
In claim 3, line 2, the limitation “the training unit trains the first model” has been interpreted under 112(f) as a generic placeholder plus function limitation because of the combination of a generic placeholder (a term that is simply a substitute for the term "means") “training unit” and functional language “trains the first model” without reciting sufficient structure and corresponding acts and/or algorithm to achieve the function.
In claim 4, line 2, the limitation “the training unit trains the first model” has been interpreted under 112(f) as a generic placeholder plus function limitation because of the combination of a generic placeholder (a term that is simply a substitute for the term "means") “training unit” and functional language “trains the first model” without reciting sufficient structure and corresponding acts and/or algorithm to achieve the function.
In claim 5, line 2, the limitation “the training unit trains the first model” has been interpreted under 112(f) as a generic placeholder plus function limitation because of the combination of a generic placeholder (a term that is simply a substitute for the term 
In claim 6, lines 2 and 4, the limitations “the acquiring unit further acquires” and “the training unit trains the first model” have been interpreted under 112(f) as a plurality of generic placeholders plus function limitations because of the combination of a plurality of generic placeholders (a term that is simply a substitute for the term "means") “acquiring unit” and “training unit” and functional languages “further acquires” and “trains the first model” without reciting sufficient structure and corresponding acts and/or algorithm to achieve the function.
In claim 7, line 2, the limitation “the acquiring unit acquires, as the second model” has been interpreted under 112(f) as a generic placeholder plus function limitation because of the combination of a generic placeholder (a term that is simply a substitute for the term "means") “acquiring unit” and functional language “acquires, as the second model” without reciting sufficient structure and corresponding acts and/or algorithm to achieve the function.
In claim 8, line 2, the limitation “the training unit trains the first model” has been interpreted under 112(f) as a generic placeholder plus function limitation because of the combination of a generic placeholder (a term that is simply a substitute for the term "means") “training unit” and functional language “trains the first model” without reciting sufficient structure and corresponding acts and/or algorithm to achieve the function.
In claim 9, the limitations “the acquiring unit acquires, as the first model”, “a first encode unit that outputs first encoded information”, “a second encode unit that outputs second encoded information”, “a third encode unit that outputs, when the first 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim 1 recites the limitations “an acquiring unit that acquires a first model including an input layer to which input information is input” and “a training unit that trains the first model such that” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding Claim 2, claim 2 recites the limitation “the training unit trains the first model such that” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding Claim 3, claim 3 recites the limitation “the training unit trains the first model such that” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding Claim 4, claim 4 recites the limitation “the training unit trains the first model by using the first information and the second information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding Claim 5, claim 5 recites the limitation “the training unit trains the first model by using the first information indicating a feature of a user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding Claim 6, claim 6 recites the limitation “the acquiring unit further acquires a second model that has learnt a feature of the third information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding Claim 7, claim 7 recites the limitation “the acquiring unit acquires, as the second model, a model that previously learns a feature of the third information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for 
Regarding Claim 8, claim 8 recites the limitation “the training unit trains the first model such that” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding Claim 9, claim 9 recites the limitations “the acquiring unit acquires, as the first model”, “a first encode unit that outputs first encoded information”, “a second encode unit that outputs second encoded information”, “a third encode unit that outputs”, “a decode unit that generates first decoded information”, “a classifying unit that includes a plurality of intermediate layers and generates”, “the training unit trains the first model”, and “the classifying unit becomes close to the feature information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In each of the identified limitations above, the examiner is unable to clearly identify the structure and/or the structure is not clearly linked to the acts and/or algorithm such that a person of ordinary skill in the art would be able to determine the structure required to perform the entire claimed function (See MPEP 2181 (II) (C) and MPEP 2181 (III) (A and B)).

Therefore, the claims 1-9 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dung et al. (US 2019/0122099 A1), hereafter referred to as Dung.

Regarding claim 1, Dung teaches a training apparatus comprising: an acquiring unit that acquires a first model including an input layer to which input information is input Dung: ¶[Claim 1], “A learning apparatus comprising: a first acquiring unit that acquires first output information that is output by an output layer when predetermined input information is input to a model that includes an input layer”, here, a learning apparatus is representing as a training apparatus, and a first acquiring unit that acquires first information is input to a model is representing as a first model);
a plurality of intermediate layers that executes a calculation based on a feature of the input information that has been input (Dung: ¶[Claim 1], “a plurality of intermediate layers, and the output layer; a second acquiring unit that acquires intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model”. ¶[0120], “the control unit 40 performs calculations based on coefficients included in the model M1 (i.e., coefficients corresponding to features learned by the model M1) with respect to input information that has been input to the input layer of the model M1, calculates corresponding information corresponding to the input information that has been input”); and
an output layer that outputs output information that corresponds to output of the intermediate layer (Dung: ¶[Claim 1], “output information that is output by an output layer when predetermined input information is input to a model that includes an input layer, a plurality of intermediate layers, and the output layer”. ¶[0035], “the output block OB1 includes an output layer that outputs the first output information based on output of the intermediate block HB7”); and
a training unit that trains the first model such that, when predetermined input information is input to the first model, the first model outputs predetermined output Dung: ¶[0008], “a learning apparatus includes a first acquiring unit that acquires first output information that is output by an output layer when predetermined input information is input to a model that includes an input layer, a plurality of intermediate layers, and the output layer. The learning apparatus includes a second acquiring unit that acquires intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model. The learning apparatus includes a learning unit that learns the model based on the first output information and the intermediate output information”. ¶[0091], “the information providing apparatus 10 generates corresponding information that corresponds to the input information based on the first output information and the intermediate output information”, here, a learning apparatus is representing as a training unit, and intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model is representing as a predetermined intermediate layer among the intermediate layers becomes close to feature information that corresponds to a feature of correspondence information, and information is representing as feature information).
Regarding claim 2, Dung teaches the training apparatus according to claim 1 as cited above and Dung further teaches:
wherein the training unit trains the first model such that, when input information related to a first domain is input as the predetermined input information to the first Dung: ¶[0008], “The learning apparatus includes a learning unit that learns the model based on the first output information and the intermediate output information”. ¶[0101], “in the learning process, an arbitrary process by setting what kind of information is to be used as the target output information when predetermined input information is input. For example, when the information providing apparatus 10 classifies input information, the information providing apparatus 10 is able to learn the model M1 that classifies the input information, by performing learning such that when input information serving as learning data is input, information that indicates classification of the input information is output as each piece of output information”, here, a learning unit that learns the model based on the first output information is representing as the training unit trains the first model, and the intermediate information process by setting of information is to be used as the target output information is representing as the intermediate information becomes close to feature information account of correspondence information related to a second domain where the first information based is representing as first domain).
Regarding claim 3, Dung teaches the training apparatus according to claim 1 as cited above and Dung further teaches:
wherein the training unit trains the first model such that, when first information and second information associated with the first information are input as the predetermined input information to the first model, a classification result of the second information is output as the output information and the intermediate information Dung: ¶[0024], “The information providing apparatus 10 learns a model that classifies input information and performs a process depending on a classification result, on the basis of features included in various kinds of input information”. ¶[0051], “the information providing apparatus 10 acquires the second output information that is based on the intermediate information output by the terminal intermediate layer and based on the intermediate information output by the first intermediate layer disposed closer to the input layer than the terminal intermediate layer, and acquires the third output information that is based on the intermediate information output by the terminal intermediate layer, based on the intermediate information output by the first intermediate layer, and based on the intermediate information output by the second intermediate layer disposed closer to the input layer than the first intermediate layer. Then, the information providing apparatus 10 learns the model M1 in a stepwise manner on the basis of the first output information, the second output information, and the third output information”, here, the first, second, and third information corresponds to the first, second, and third layer are representing as feature information of first, second and third model, and the intermediate information by second intermediate layer closer to the input information of first and second output information which is account for feature of third information).
Regarding claim 4, Dung teaches the training apparatus according to claim 3 as cited above and Dung further teaches:
Dung: ¶[0051], “the information providing apparatus 10 learns the model M1 in a stepwise manner on the basis of the first output information, the second output information, and the third output information. For example, the information providing apparatus 10 generates at least the first index based on the first output information, the second index based on the second output information, and the third index based on the third output information”, here, the first, second, and third information corresponds to the first, second, and third model are representing as first, second and third domain).
Regarding claim 5, Dung teaches the training apparatus according to claim 4 as cited above and Dung further teaches:
wherein the training unit trains the first model by using the first information indicating a feature of a user, the second information indicating a selection target selected by a user having a feature indicated by the first information, and the third information indicating a selection target different from the selection target indicated by the second information (Dung: ¶[0051], “the information providing apparatus 10 acquires the second output information that is based on the intermediate information output by the terminal intermediate layer and based on the intermediate information output by the first intermediate layer disposed closer to the input layer than the terminal intermediate layer, and acquires the third output information that is based on the intermediate information output by the terminal intermediate layer”. ¶[0030], “the information providing apparatus 10 learns the model using a first index that is based on target output information corresponding to the input information and based on the first output information, and thereafter learns the model using a second index that is based on the target output information and the intermediate output information”, here, feature information corresponds to the first and intermediate layer are representing as first and second information, and the target information is representing as third information).
Regarding claim 6, Dung teaches the training apparatus according to claim 3 as cited above and Dung further teaches:
wherein the acquiring unit further acquires a second model that has learnt a feature of the third information, and the training unit trains the first model such that the intermediate information becomes close to feature information generated from the second information by the second model (Dung: ¶[0008], “a second acquiring unit that acquires intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model. The learning apparatus includes a learning unit that learns the model based on the first output information and the intermediate output information”. ¶[0095], “the information providing apparatus 10 is able to generate corresponding information that corresponds to the input information, on the basis of features that are included in the input information”, here, information generates corresponds to the input information based on first and intermediate layer are representing as first and second information, and the target information is representing as third information).
Regarding claim 7, Dung teaches the training apparatus according to claim 6 as cited above and Dung further teaches:
wherein the acquiring unit acquires, as the second model, a model that previously learns a feature of the third information that is of the same type as the Dung: ¶[0126], “the acquiring unit 42 acquires the second output information that is based on the pieces of intermediate information output by the intermediate block HB7 and the intermediate block HB6, and the third output information that is based on the intermediate block HB7, the intermediate block HB6, and the intermediate block HB4”, here, second output information based on the intermediate information is representing as the second model which learns the input feature information of third information).
Regarding claim 8, Dung teaches the training apparatus according to claim 6 as cited above and Dung further teaches:
wherein the training unit trains the first model such that, when the first information and the second information are input to the first model, information indicating classification of the second information is output as the output information and the intermediate information becomes close to feature information generated by the second model when the second information is input to the second model (Dung: ¶[0008], “The learning apparatus includes a learning unit that learns the model based on the first output information and the intermediate output information”. ¶[0101], “in the learning process, an arbitrary process by setting what kind of information is to be used as the target output information when predetermined input information is input. For example, when the information providing apparatus 10 classifies input information, the information providing apparatus 10 is able to learn the model M1 that classifies the input information, by performing learning such that when input information serving as learning data is input, information that indicates classification of the input information is output as each piece of output information”, here, a learning unit that learns the model based on the first output information is representing as the training unit trains the first model, and the intermediate information process by setting of information is to be used as the target output information is representing as the intermediate information becomes close to feature information generates the information related to a second model where the first information based is representing as first model).
Regarding claim 10, Dung teaches a training method executed by a training apparatus, the method comprising: acquiring a first model including an input layer to which input information is input (Dung: ¶[Claim 14], “A learning method implemented by a learning apparatus, the learning method comprising: first acquiring including acquiring first output information that is output by an output layer when predetermined input information is input to a model that includes an input layer”, here, a learning method implemented by a learning apparatus is representing as a training method executed by a training apparatus, and first acquiring that acquires first information is input to a model is representing as a first model);
a plurality of intermediate layers that executes a calculation based on a feature of the input information that has been input (Dung: ¶[Claim 14], “a plurality of intermediate layers, and the output layer; second acquiring including acquiring intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model”. ¶[0120], “the control unit 40 performs calculations based on coefficients included in the model M1 (i.e., coefficients corresponding to features learned by the model M1) with respect to input information that has been input to the input layer of the model M1, calculates corresponding information corresponding to the input information that has been input”); and
Dung: ¶[Claim 14], “output information that is output by an output layer when predetermined input information is input to a model that includes an input layer, a plurality of intermediate layers, and the output layer”. ¶[0035], “the output block OB1 includes an output layer that outputs the first output information based on output of the intermediate block HB7”); and
training the first model such that, when predetermined input information is input to the first model, the first model outputs predetermined output information that corresponds to the predetermined input information and intermediate information output from a predetermined intermediate layer among the intermediate layers becomes close to feature information that corresponds to a feature of correspondence information that corresponds to the predetermined input information (Dung: ¶[0008], “a learning apparatus includes a first acquiring unit that acquires first output information that is output by an output layer when predetermined input information is input to a model that includes an input layer, a plurality of intermediate layers, and the output layer. The learning apparatus includes a second acquiring unit that acquires intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model. The learning apparatus includes a learning unit that learns the model based on the first output information and the intermediate output information”. ¶[0091], “the information providing apparatus 10 generates corresponding information that corresponds to the input information based on the first output information and the intermediate output information”, here, learning is representing as training, and intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model is representing as a predetermined intermediate layer among the intermediate layers becomes close to feature information that corresponds to a feature of correspondence information, and information is representing as feature information).
Regarding claim 11, Dung teaches a non-transitory computer-readable storage medium having stored therein instructions that cause a computer to execute a process, the instructions comprising: acquiring a first model including an input layer to which input information is input (Dung: ¶[Claim 16], “A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute as a model comprising: an input layer to which input information is input”, here, an input layer in a model is representing as acquiring a first model including an input layer);
a plurality of intermediate layers that executes a calculation based on a feature of the input information that has been input (Dung: ¶[Claim 16], “a plurality of intermediate layers that sequentially perform a predetermined process on the input information input to the input layer”. ¶[0120], “the control unit 40 performs calculations based on coefficients included in the model M1 (i.e., coefficients corresponding to features learned by the model M1) with respect to input information that has been input to the input layer of the model M1, calculates corresponding information corresponding to the input information that has been input”); and
an output layer that outputs output information that corresponds to output of the intermediate layer (Dung: ¶[Claim 16], “a first output layer that generates first corresponding information corresponding to the input information on the basis of output of a terminal intermediate layer that performs the process last among the plurality of intermediate layers”. ¶[0035], “the output block OB1 includes an output layer that outputs the first output information based on output of the intermediate block HB7”); and
training the first model such that, when predetermined input information is input to the first model, the first model outputs predetermined output information that corresponds to the predetermined input information and intermediate information output from a predetermined intermediate layer among the intermediate layers becomes close to feature information that corresponds to a feature of correspondence information that corresponds to the predetermined input information (Dung: ¶[0008], “a learning apparatus includes a first acquiring unit that acquires first output information that is output by an output layer when predetermined input information is input to a model that includes an input layer, a plurality of intermediate layers, and the output layer. The learning apparatus includes a second acquiring unit that acquires intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model. The learning apparatus includes a learning unit that learns the model based on the first output information and the intermediate output information”. ¶[0091], “the information providing apparatus 10 generates corresponding information that corresponds to the input information based on the first output information and the intermediate output information”, here, learning is representing as training, and intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model is representing as a predetermined intermediate layer among the intermediate layers becomes close to feature information that corresponds to a feature of correspondence information, and information is representing as feature information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dung, in view of Togashi et al. (US 2019/0156248 A1), hereafter referred to as Togashi.

Regarding claim 9, Dung teaches the training apparatus according to claim 1 as cited above and Dung further teaches:
wherein the acquiring unit acquires, as the first model, a model including: a first encode unit that outputs first encoded information by encoding first information when the first information is input (Dung: ¶[Claim 1], “a first acquiring unit that acquires first output information that is output by an output layer when predetermined input information is input to a model that includes an input layer”, here, a first acquiring unit that acquires first information is input to a model is representing as a first model);
a second encode unit that outputs second encoded information by encoding second information when the second information is input (Dung: ¶[0008], “a second acquiring unit that acquires intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model”, here, a second acquiring unit acquires intermediate layers of input information is representing as second information);
a third encode unit that outputs, when the first information and the second information are input, third encoded information by encoding the first information and fourth encoded information by encoding the second information (Dung: ¶[0051], “the third output information that is based on the intermediate information output by the terminal intermediate layer, based on the intermediate information output by the first intermediate layer, and based on the intermediate information output by the second intermediate layer”. ¶[0057], “a process of generating pieces of intermediate output information (the second output information to the fourth output information) is performed based on pieces of intermediate information output by the intermediate blocks HB7, HB6, HB4, and HB2”, here, the third information based on the first and second intermediate layer is representing as third outputs based on first and second input);
a decode unit that generates first decoded information from the first encoded information and the third encoded information and generates second decoded information from the second encoded information and the fourth encoded information (Dung: ¶[0008], “a first acquiring unit that acquires first output information that is output by an output layer when predetermined input information is input to a model that includes an input layer, a plurality of intermediate layers, and the output layer. The learning apparatus includes a second acquiring unit that acquires intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model”, here, first and second acquiring unit corresponds to the first and second information); and
a classifying unit that includes a plurality of intermediate layers and generates, from the fourth encoded information, classification information indicating a classification result of the second information, and the training unit trains the first model such that the first information and the first decoded information become similar, the second information and the second decoded information become similar, and information output Dung: ¶[0129], Fig. 2, “the acquiring unit 42 acquires intermediate classification results (for example, classification results corresponding to the second output information to the fourth output information) that are based on pieces of intermediate information that are output by the plurality of intermediate layers when the voice information is input to the model M1. Then, the acquiring unit 42 outputs the first classification result and the intermediate classification results to the generating unit 44. The acquiring unit 42 may acquire the intermediate output information that is based on the intermediate information output by the terminal intermediate layer, such as the intermediate information output by the intermediate block HB7”, here, intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model is representing as a predetermined intermediate layer among the intermediate layers becomes close to feature information that corresponds to a feature of correspondence information, and extraction block encodes information and output block decodes information).

Although, in ¶[0121], Fig. 3, Dung describes the control unit 40 includes a receiving unit 41, an acquiring unit 42, a learning unit 43, a generating unit 44, and an output unit 45, but does not distinctly disclose:
a first encode unit that outputs first encoded information by encoding first information when the first information is input.
However, Togashi teaches:
a first encode unit that outputs first encoded information by encoding first information when the first information is input (Togashi: ¶[0008], “a learning apparatus includes a generating unit that generates a model. The model includes an encoder that encodes input information. The model includes a vector generating unit that generates a vector by applying a predetermined matrix to the information encoded by the encoder”. ¶[0077], “the first element included in each of the models can be regarded as any of nodes included in the input layer or the intermediate layer”. ¶[0099], Fig. 2, “The acquiring unit 44 encodes predetermined information using the encoder EN, which has been learned by the learning unit 43, and acquires a plurality of pieces of output information corresponding to the predetermined input information”, here, the first element of the encoder with input information is representing as first encoded information);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training apparatus of acquiring unit of Dung with an encode unit that outputs encoded information by encoding information of Togashi to acquire encode information when the information is input.
One would be motivated to do so to generate a feature vector by obtaining a product of the dictionary matrix, which appropriately indicates components of a feature, and a simple abstract vector. As a result, the information providing apparatus 10 is able to bring the base vectors included in the dictionary matrix closer to the components of the feature included in the pieces of information of the data set that is used for the learning, so that it is possible to improve the accuracy of the dictionary matrix (Togashi: ¶[0035]).

Although, in ¶[0121], Fig. 3, Dung describes the control unit 40 includes a an acquiring unit 42, a learning unit 43, a generating unit 44, and an output unit 45, but does not distinctly disclose:
a second encode unit that outputs second encoded information by encoding second information when the second information is input.
However, Togashi teaches a second encode unit that outputs second encoded information by encoding second information as cited in above limitation.

Although, in ¶[0121], Fig. 3, Dung describes the control unit 40 includes a an acquiring unit 42, a learning unit 43, a generating unit 44, and an output unit 45, but does not distinctly disclose:
a third encode unit that outputs, when the first information and the second information are input, third encoded information by encoding the first information and fourth encoded information by encoding the second information.
However, Togashi teaches a third encode unit that outputs, when the first information and the second information are input, third encoded information by encoding the first information and fourth encoded information by encoding the second information as cited in above limitation.

Although, in ¶[0121], Fig. 3, Dung describes the control unit 40 includes a an acquiring unit 42, a learning unit 43, a generating unit 44, and an output unit 45, but does not distinctly disclose:
a decode unit that generates first decoded information from the first encoded information and the third encoded information and generates second decoded information from the second encoded information and the fourth encoded information.
However, Togashi teaches:
a decode unit that generates first decoded information from the first encoded information and the third encoded information and generates second decoded information from the second encoded information and the fourth encoded information (Togashi: ¶[0029], “a vector generating unit that generates a vector by applying a predetermined matrix to the encoded information, and a decoder that generates information corresponding to the information from the vector”. ¶[0077], “the second element corresponds to a node to which a value is transmitted from the node corresponding to the first element, i.e., a node in a next stage, and the weight of the first element is a weight that is taken into account with respect to the value that is transmitted from the node corresponding to the first element to the node corresponding to the second element”, here, the first and second element of the decoder with input information is representing as first and second decoded information);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training apparatus of acquiring unit of Dung with a decode unit that outputs decoded information by decoding information of Togashi to acquire decode information when the information is input.
One would be motivated to do so to generate a feature vector by obtaining a product of the dictionary matrix, which appropriately indicates components of a feature, and a simple abstract vector. As a result, the information providing apparatus 10 is able to bring the base vectors included in the dictionary matrix closer to the components of Togashi: ¶[0035]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These includes:
US 2012/0203546 A1 which describes encoding device, decoding device and methods thereof.
US 2018/0330200 A1 which describes task execution system, task execution method, training apparatus, and training method.
US 2006/0133423 A1 which describes data output apparatus, decoding apparatus, and recording medium.
US 2004/0194008 A1 which describes method, apparatus, and system for encoding and decoding side information for multimedia transmission.
US 2016/0100216 A1 which describes reproduction device, encoding device, and reproduction method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S BARKAT whose telephone number is 303-297-4302.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123